Title: Nicholas Biddle to James Madison, 27 May 1827
From: Biddle, Nicholas
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Phila.
                                
                                May 27 1827
                            
                        
                        I have deferred answering your favor of the 17th inst until I could ascertain whether the Society is
                            possessed of a copy of the Report on the subject of the revised code. I find that it is not among our collections,
                            & I shall therefore be much gratified, as will be the whole Society, if you can conveniently furnish a copy.
                        I thank you very sincerely for the correction of the two errors into which I have fallen in regard first to
                            Mr Jefferson’s age, & secondly as to his share in the revised code. The former is easily rectified being a mere
                            inadvertence. The latter I regret because it has the air of appropriating to Mr Jefferson some portion of the merit due
                            to others, an act unjust in itself & not at all necessary to swell the list of his services. It was however the
                            result of a very honest ignorance. I was misled by an expression of Mr Wirt to whom I naturally looked in a question
                            touching the legislation of Virginia, & who remarked in his Discourse that Mr Jefferson "with the aid of
                            Pendleton & Wythe" had made certain changes &c. & finding in some other quarter the fact that one
                            of the Committee had died & the other resigned I inferred that those two were Messrs Pendleton & Wythe
                            & that Mr Jefferson was left alone. I shall have an opportunity of rectifying the mistake, & am much
                            indebted to you for enabling me to do so. In the meantime I remain with the highest respect & regard yrs very
                            truly
                        
                            
                                N Biddle
                            
                        
                    